72DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-9 and 11-19 (renumbered as claims 1-18) are allowed.
2.	Independent claims 1, 4, 11 and 14 are allowed over the prior art(s) of record since the prior(s) taken individually or in combination fail to teach or suggest the limitation(s):
“	and wherein the quantity ni of CSI-IM resource groups associated with the ith CSI-RS resource meets 1<=ni<=N1, N1 is an integer, and 2<=N1<=N” and “	the first indication comprises 
    PNG
    media_image1.png
    34
    185
    media_image1.png
    Greyscale
bits, the 
    PNG
    media_image2.png
    35
    86
    media_image2.png
    Greyscale
bits indicate the target CSI-RS resource, and the 
    PNG
    media_image3.png
    31
    90
    media_image3.png
    Greyscale
bits indicate the target CSI-IM resource group	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claims 4, 11 and 14) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474